Citation Nr: 0927661	
Decision Date: 07/24/09    Archive Date: 07/30/09

DOCKET NO.  06-21 505	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a disability rating in excess of 30 percent 
for service-connected post-operative residuals of a left knee 
injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

The Veteran served on active duty from February 1999 to 
September 2001.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, that denied the above claim.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In the February 2006 substantive appeal, the Veteran stated 
that his service-connected left knee disability had worsened.  
The most recent VA examination of the back was performed in 
December 2004.  As pointed out by the Veteran's 
representative, in light of the length of time since the 
Veteran's last examination and the fact that he stated that 
his condition had worsened, the Veteran should also be 
afforded a VA examination in order to properly assess the 
current symptoms and level of severity of his service-
connected post-operative residuals of a left knee injury.  
See Snuffer v. Gober, 10 Vet. App. 400 (1997).  

The Veteran's representative also pointed out that the 
appropriate notice has not been sent.  On remand, the Veteran 
should also be provided notice consistent with the holding in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran notice that is 
consistent with the holding in Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008), 
on the issue of entitlement to a higher 
rating for service-connected post-
operative residuals of a left knee 
injury.


2.  Thereafter, schedule the Veteran for 
a VA orthopedic examination to determine 
the current severity of his service-
connected left knee disability.  The 
claims file must be made available to 
the examiner.  All necessary tests 
should be conducted and all clinical 
findings reported in detail.

The examiner should undertake range of 
motion studies for the left knee, noting 
the exact measurements for flexion and 
extension, specifically identifying any 
excursion of motion accompanied by pain.  
The extent of any incoordination, 
weakened movement and excess 
fatigability on use should be described.  
To the extent possible, the functional 
impairment due to incoordination, 
weakened movement and excess 
fatigability on use should be assessed 
in terms of additional degrees of 
limitation of motion.  The examiner 
should provide an opinion concerning the 
degree of severity of any instability or 
subluxation of the left knee.  The 
examiner should also determine if the 
knee locks and, if so, the frequency of 
the locking. 

The examiner must provide a 
comprehensive report including complete 
rationales for all conclusions reached.

3.  Then, readjudicate the Veteran's 
claim on appeal, with application of 
all appropriate laws and regulations 
and consideration of any additional 
information obtained.  If the decision 
with respect to the claims remains 
adverse to the appellant, he and his 
representative should be furnished a 
supplemental statement of the case and 
afforded a reasonable period of time 
within which to respond thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




